Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, and 3-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “filament layer” in claim 1, 3-20 is used by the claim to mean “filament,” while the accepted meaning is “sheet, quantity, or thickness of materials covering a surface or body.” The term is indefinite because the specification does not clearly redefine the term. The claims refer to a first filament layer, second filament layer, third filament layer, fourth filament layer, fifth filament layer, sixth filament layer, seventh 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 7, 9-11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al (US 2014/0020192) in view of Meschter et al (US 2010/0037483).
Jones is directed to a method and system for using three-dimensional printed directly onto fabric apparel materials.  
Jones teaches the terms " three-dimensional printing system," " three-dimensional printer," " 3D printing system," and " 3D printer" refer to any known 3D printing system or printer. The disclosed 3D methods and systems accomplish 3D printing directly onto any surface of a textile, a natural fabric, a synthetic fabric, a knit, a woven material, a nonwoven material, a mesh, a leather, a synthetic leather, a polymer, a rubber, and a foam, or any combination of them, without the need for a release layer interposed between a substrate and the bottom of the printed material, and without the need for a perfectly or near-perfectly flat substrate surface on which to print [0049].
The upper can be a textile surface which is equated with the claimed fabric of the second upper component.
Jones teaches a method of three-dimensional printing and assembly of an article of apparel, comprising: positioning a first portion of the article on a tray in a three dimensional printing system, printing at least one first three-dimensional material directly onto the first portion of the article using the designed at least one first three-dimensional pattern; curing the at least one first three-dimensional printed material; positioning a second portion of the article on the tray, printing at least one second three-dimensional material directly onto the second portion of the article using the designed at least one second three dimensional pattern; curing the at least one second three-
Jones teaches printed patterns that are in the shape of a line or filament onto an upper as shown in Fig. 3 where the printed material is 70 and is equated with the first upper component including a first layer with a first material as a first filament as claimed.

    PNG
    media_image1.png
    535
    847
    media_image1.png
    Greyscale

Jones teaches as shown in FIGS. 1-3, upper 20 includes regions or patterns of printed material 70. The printed material 70 may be formed by direct 3D printing and curing of material onto upper 20 in any desired pattern, shape, thickness, or coverage. FIGS. 1-3, show the printed material 70 is depicted in an exemplary manner as a pattern of interconnected strips and loops of predetermined thickness attached to various portions of upper 20 to provide structural support and/or aesthetic improvements to footwear 10. Various portions of printed material 70 may be interconnected, but may also not be interconnected. Consistent with an embodiment, printed material 70 is adhered or otherwise bonded to upper 20, may be at least partially absorbed into a surface of upper 20, and may be formed in one or more contiguous or 
The printed material 70 may be made of a material that includes an ink, a resin, an acrylic, a polymer, a thermoplastic material, a thermosetting material, a light-curable material, or combinations thereof. Also consistent with an embodiment, printed material 70 may be formed from printing of one or more layers in a sequence of depositions of material to any desired thickness, and may also include a filler material to impart a strengthening or aesthetic aspect to printed material 70 [0064].
Jones teaches printed filaments on an upper of fabric as claimed.  The printed filament, 70, are equated with the “first upper component the includes a first layer including a first material as a first filament including plural, non-intersecting spaced apart segments” as shown in Fig. 3 above.
Jones teaches several printed elements, 70, which are equated with a second material as a second filament.  Jones shows in Fig. 20 (shown below) where the second filament overlays the first filaments in locations where the filaments cross.
Jones differs and does not teach the upper textile (fabric) layer has a fusible material such that the printed filament is fused to the upper.  As the printed materials is a thermoplastic [0064] and it is printed, it is reasonable to presume that the printed thermoplastic is melted and fused to the upper fabric layer.  Jones teaches the printing sequence where the printed material, 70, is ejected or emitted from printhead via a nozzle in the form of droplets that are a viscosity material or even a semi-solid and the droplet maybe any desired material or phase suitable for 3D printing [0076].  
Jones is silent with respect the size and diameter of the printed elements.  It is clear from the figures that the printed elements, equated with the claimed filaments, are narrow in width, however Jones is not specific with regard to the filaments being less than 1 mm wide.
Meschter is directed to an article of footwear incorporating tensile elements.  The tensile element may include a base layer and a plurality of strands, with the base layer being joined to an exterior surface of the foundation element. In manufacturing the footwear, a thermoplastic polymer material in the base layer may be utilized to bond or otherwise join the tensile element to the foundation element. The tensile element include a plurality of strands that are joined to a base layer (ABST).  
Meschter teaches the strands are one dimensional material and can be filaments, fibers, yarns, threads, cables [0035].  The strands have a thickness of 0.03 mm to more than 5 mm which overlaps the claimed range of less than 1 mm [0035].
Meschter teaches the strands are bonded to a base layer, 42, and have a cover layer, 43, over the strands which can be textiles such as mesh material [0036]. The base layer 42 and cover layer 43 may be formed of a variety of materials incorporating a thermoplastic polymer, e.g. polyurethane, into one or both of the layer to facilitate bonded between the layers and the strands [0037].  The thermoplastic polymer of the base layer can be used to join the textile element (filaments) to the foundation element 31 [0037].
Meschter teaches the strands are one dimensional material and can be filaments, fibers, yarns, threads, cables [0035].  The strands have a thickness of 0.03 mm to more than 5 mm which overlaps the claimed range of less than 1 mm [0035].

Meschter teaches an advantage to utilizing tensile element 40 is, therefore, that areas of upper 30 remain permeable to enhance the degree to which perspiration or heated air may exit upper 30 when footwear 10 is worn [0060].
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ filament strands in the claimed width motivated to provide the desired strength to the footwear while preserving the permeabilty.  It would have been obvious to one of ordinary skill in the art before the effective filing date to employed the claimed width for the filaments motivated to provide the desired strength provided by the tensile strand filaments.
As to claim 7, Jones teaches and shows that the spaced apart segments form an angle as shown in Fig. 20 and 3 above.

    PNG
    media_image2.png
    585
    468
    media_image2.png
    Greyscale

As to claims 9-11, Jones teaches several printed filaments, 70, which are individually equated with the 3rd, 4th, 5th, 6th, 7th and 8th layers as claimed.  The patterns 
Jones is silent with respect to the width of the segment.
Meschter teaches the width of filament tensile strands can be 0.03 to 5 mm which overlaps the claimed range.
It would have been obvious to one of ordinary skill in the art before the effective filing date to employed the claimed width for the filaments motivated to provide the desired strength provided by the tensile strand filaments.
As to claim 19, Jones teaches the upper that is part of the footwear wherein the printed material, filament strands and the first upper, is printed on and engaged with the exterior surface of the second upper (fabric base layer).

Claim 3, 5, 6, 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al (US 2014/0020192) in view of Meschter et al (US 2010/0037483) and Greene et al (US 20070180730).
As to claim 3, 5, and 18, Jones teaches nonintersecting printed “filaments” and at least 5 nonintersecting segments.  Jones is silent with respect to the spacing of the segments.
Meschter teaches tensile strands are positioned and in contact with the base layer and substantially parallel to the base layer for a distance of at least 5 centimeter [0005].  The strands lie adjacent to the surface of the base layer 42 and substantially parallel to the surface of the base layer for distances of at least 12 mm and may lie 
Greene is directed to an article of footwear having an upper with a matrix layer. Articles of footwear, including athletic footwear, include one or more of: (a) a sole structure; (b) an upper having lateral and medial side elements engaged with the sole structure, the upper made from a polymer matrix structure that extends through at least a heel region (ABST).
Green teaches the upper includes a matrix structure that defines a plurality of apertures. The apertures may have an elongate configuration to impart differences in the extensibility of the upper in different directions. The apertures may have an elongate configuration to impart differences in the extensibility of the upper in different directions. As an example, the matrix layer may be formed from a plurality of segments that cross each other to define the apertures. The specific shapes of the apertures may vary to include quadrilaterals, hexagons, circles, ovals, triangles, and any other desired shape [0005].  As shown in the figures the shapes include diamonds.
Greene teaches the advantages of the matrix structure is to provide elongated dimension of the apertures to enhance comfort and bending along the wearers foot [0092]


    PNG
    media_image3.png
    766
    1201
    media_image3.png
    Greyscale


As to claim 6, Jones shows the printed elements overlap as shown in Fig. 20 and it would have been obvious to overlap the segments motivated to add strength to the upper.


    PNG
    media_image2.png
    585
    468
    media_image2.png
    Greyscale

As to claim 8, Jones does not form diamond shapes with the filament segments.
Green teaches the upper includes a matrix structure that defines a plurality of apertures. The apertures may have an elongate configuration to impart differences in the extensibility of the upper in different directions. The apertures may have an elongate configuration to impart differences in the extensibility of the upper in different directions. As an example, the matrix layer may be formed from a plurality of segments that cross each other to define the apertures. The specific shapes of the apertures may vary to 
Greene teaches the advantages of the matrix structure is to provide elongated dimension of the apertures to enhance comfort and bending along the wearers foot [0092]
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a pattern of diamonds motivated to provide apertures which enhance comfort and bending.

Claims 3, 4, 5, 6, 8, 12-14, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al (US 2014/0020192) in view of Meschter et al (US 2010/0037483) and Davis et al (US 20150040428).
As to claim 3, 5, and 18, Jones teaches nonintersecting printed “filaments” and at least 5 nonintersecting segments.  Jones is silent with respect to the spacing of the segments.
Meschter teaches tensile strands are positioned and in contact with the base layer and substantially parallel to the base layer for a distance of at least 5 centimeter [0005].  The strands lie adjacent to the surface of the base layer 42 and substantially parallel to the surface of the base layer for distances of at least 12 mm and may lie adjacent to the surface of the base layer for distances of 5 cm or more. Meschter does not explicitly teach the distance between the strands.
Davis is directed to portions of an article of footwear formed from an extruded member. In certain embodiments, a sole or portion of a sole can be formed from one or 
Davis teaches the one or more extruded members can be extruded directly onto an upper portion of an article of footwear. Davis teaches an upper or a portion of an upper can be formed from one or more extruded members. In certain embodiments, an article of footwear including a sole and an upper can be formed from one or more extruded members as a single, unitary structure. In certain embodiments, one or more extruded members can be extruded onto fabric to form an upper, a midsole, quarter panels, heel counter, etc., and the fabric can be formed, cut, or sewn to form an article of footwear [0017]. 
Davis teaches the extruded member can be formed in a controlled geometric pattern and each layer can be formed in a controlled pattern and can have multiple patterns within the layer [0010]. Various physical properties of the extruded member can be manipulated, adjusted, altered, and/or modified. For example, in certain embodiments, the width, length, shape, wall thickness, color, density, elasticity, material, etc. of the extruded member can vary along the extruded member or between a first and second extruded member [0011]. 
Davis teaches the spacing between the extruded members can provide open space [0010] and spaced such that the loops do not contact an adjacent loop or can be spaced to contact the adjacent undulation with no gaps [0069].

It would have been obvious to one of ordinary skill in the art before the effective filing date to space the elongated filament members motivated to produce the desired structure as Davis teaches alternate embodiments are envisioned.
As to claims 4 and 17, Jones does not teach printing on the opposite side of the upper base fabric.
Davis teaches the elongated filaments can be extruded onto a base fabric and can be extruded onto the upper as well as on the back of the upper to form the sole. Multiple layers can be produced and each layer can be produced on top of the preceding layer [0064].
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide an additional layer on both sides of the second base fabric layer motivated to produce a shoe with multiple layers.
As to claim 6, Jones shows the printed elements overlap as shown in Fig. 20 and it would have been obvious to overlap the segments motivated to add strength to the upper.  Davis teaches overlaps of the undulated members.
As to claim 8, Jones does not form diamond shapes with the filament segments.
Davis shows in FIG. 12 illustrates a top view of sole 100, according to an embodiment. FIG. 12 illustrates extruded member 200 formed in a cross-hatch pattern. First layer 202 can be oriented in a first direction extending from medial side 140 to lateral side 150. Second layer 204 can be oriented in a second direction extending from medial side 140 to lateral side 150. In one embodiment, the cross-hatch pattern can form diamond-shaped gaps 222 and/or triangular gaps 224 in sole 100. Gaps can also be formed as other shapes (e.g., square, circle, etc.) [0078]. Diamond shapes are also shown in the upper of fig. 20 shown below. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to pattern the extruded filaments in the desired pattern and shape motivated to produce the desired upper material.


    PNG
    media_image4.png
    540
    592
    media_image4.png
    Greyscale


As to claims 12 and 13, Jones in view of Meschter differ and do not show a serpentine configuration including at least two peaks and two valleys.
Davis shows in FIG. 21, an article of footwear 10, according to an embodiment. Article of footwear 10 can include upper 400 and sole 100. In certain embodiments, sole 100 can be formed from extruded member 200, such as described herein. In certain embodiments, sole 100 can be extruded directly on to upper 400. In certain embodiments, upper 400 can be made of a fabric, leather, or synthetic material and extruded member 200 can be extruded directly onto the material. Adhesive can be applied to the material before applying extruded member 200. In certain embodiments, sole 100 can be extruded and upper 400 can be attached thereto, for example by stitching or adhesive. In certain embodiments, portions of both sole 100 and upper 400 can be extruded [0095].  In Fig. 18, the extruded filaments are shown in a serpentine pattern [0090]. 



    PNG
    media_image5.png
    585
    615
    media_image5.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date to employ a serpentine pattern motivated to employ a continuous filament strand formed by extrusion printing.
As to claim 14, Jones in view of Meschter differ and do not show a serpentine configuration including at least two peaks and two valleys.  Meschter teaches the location of the tensile strands is at the midfoot portion to provide additional strength at that portion of the footwear.
Davis shows extruded filaments that are applied onto an upper fabric and the filaments are continuous and form a serpentine pattern as shown above in Fig. 18 and 20.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to pattern the extruded filaments motivated to provide additional strength and support at the midfoot portion of the upper component.
As to claim 16, Jones does not teach a moire effect.
Davis teaches the extruded members can have non-limiting patterns such as moire patterns [0071].
.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Jones et al (US 2014/0020192) in view of Meschter et al (US 2010/0037483) and Sokolowski et al (US 8028440).
As to claim 15, Jones in view of Meschter differ and do not teach hydrophobic filament strands.
Sokolowski is directed to footwear structure with textile upper member with an exterior constructed from knitted textile material, the exterior including a region with stability ribs and a second unribbed region.  Sokolowski teaches the knit upper is made from polyester with is hydrophobic and provide high durability, stiffness, recovery, fit and form (col. 13, lines 14-37).
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ a hydrophobic material motivated to provide a material that does not absorb moisture.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Jones et al (US 2014/0020192) in view of Meschter et al (US 2010/0037483) and in further view of Dua (US 6910288).
As to claim 20, Jones differs and does not teach a fusible base material (fabric substrate of the second upper component).  Meschter teaches fusible mesh 
Dua is directed to an upper for an article of footwear that includes a textile having fusible filaments or fibers. The textile is incorporated into the upper and specific areas of the upper are heated such that the fusible filaments or fibers fuse with other filaments or fibers to form fused areas. In comparison with unfused areas of the upper, the fused areas may impart properties that include greater stretch-resistance, stability, support, abrasion-resistance, durability, and stiffness, for example. In addition, the fused areas generally provide air-permeability without significantly increasing the weight of the footwear.
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ a fusible upper fabric motivated to impart properties of stretch resistance, stability and support by the fusible filaments.

Claim 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al (US 2014/0020192) in view of Meschter et al (US 2010/0037483) and Sterman et al (US 20170202309).
As to claims 12 and 13, Jones in view of Meschter differ and do not show a serpentine configuration including at least two peaks and two valleys.
Sterman is directed to a method of forming a traced element is disclosed. The method may include printing layers of a traced element and incorporating a textile strand in overlapping polymer layers of the traced element. In some embodiments, the 
Sterman teaches the traced element is a fused filament that is formed by a printing system associated with fused filament fabrication (FFF) [0036]. 
Sterman teaches the printing device 102 may be capable of printing onto the surfaces of various kinds of base layer materials. Specifically, in some cases, printing device 102 may be capable of printing onto the surfaces of various base layer materials such as textile, natural fabric, synthetic fabric, knit, woven material, nonwoven material, mesh. For example, the disclosed methods may include printing a resin, acrylic, thermoplastic material or ink material onto a fabric, for example a knit material, where the material is adhered/bonded to the fabric and where the material does not generally delaminate when flexed, rolled, worked, or subject to additional assembly processes/steps [0055]. 
As shown in figure 15, the pattern of Sterman is a serpentine looping pattern with peaks and valley according to the knit type of looping.


    PNG
    media_image6.png
    711
    1028
    media_image6.png
    Greyscale

.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 16/380,219 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the copending application are directed to producing shoe uppers (equated with a blank) that have several layers of filaments that are spaced apart non-intersecting and intersecting.  While the copending application does not require a fabric base layer, the claims are broader in scope and would encompass the instant invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's amendments and arguments filed 2/8/2021 have been fully considered and they are persuasive. Applicant argues that the Objection to the Specification and cites figs 5A through 5C show the features of claims 4 and 17.  Applicant cites paragraph [0108] and states that the second upper component is 1120.  The first upper component is 1100 and comprises first filament 1102 and the first upper component 1100 can be on the first and second major surface of the second upper component.  Applicant has clarified the claim structure and elements via Fig. 5C.


    PNG
    media_image7.png
    363
    633
    media_image7.png
    Greyscale


Applicant's amendments and arguments filed 2/8/2021 have been fully considered but they are not persuasive. Applicant argues the 35 USC 112(b) rejection over the claim term “layer”.  Applicant has amended the claims to recite that the layers are “filament” layers.  Examiner has amended the rejection to recite that the filaments will be interpreted as layers.  The rejection is revised and maintained at this time as the the scope of the claim term “filament layers” is not clear if a single filament can be a layer or if it is a group of filaments.  As shown in Fig. 5c above, it is not clear if the first filament layer is 1102 and the second filament layer is 1104 or the entirety of the filaments, 1102 and 1104 which make up 1100 on the surface of 1120 is the first 
Applicant argues the 35 USC 103 rejections. Applicant argues Jones and states that while Jones describes “various portions of printed material 70 may be interconnected”, there is no express disclosure in Jones for where a second extruded filament of the second filament layer partially overlays a first extruded filament of the first filament layer and the second filament layer is fused to the first filament layer at locations where the second filament layer contacts the first filament layer.
In response, Jones shows filaments that cross over each other and the filaments are equated with a first filament layer that overlaps a second filament layer.  Given the broadest reasonable interpretation of the claims, each filament of Jones is equated with a “filament layer” as claimed.  
Applicant argues Meschter and asserts that Meschter also has not express disclosure where a second extruded filament partially overlays a first extruded filament.  Meschter provides for numerous filaments that overlay each other and cross over each other and therefore meets the claimed “filament layers”.  Further Meschter teaches the claimed filament dimensions.  Additionally, the secondary references to Green and Davis also teach filaments that are extruded and cross and overlap to form fabric-like layers and shoe uppers.
Applicant has not filed a Terminal Disclaimer and the Double Patenting rejection is maintained at this time.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A STEELE whose telephone number is (571)272-7115.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER A STEELE/Primary Examiner, Art Unit 1796